DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0182285 to Tyler et al., hereinafter Tyler, in view of US 2020/0139117 to Zaitsu, hereinafter Zaitsu, and further in view of US 2013/0184779 to Bikson et al., hereinafter Bikson.
Regarding claim 1, Tyler discloses a method for delivering electrical stimulation to a user through an electrical stimulation device (abstract), the method comprising, during a single stimulation session for the user (para 0034): 
At a client application executing on a user device (para 0101), wherein the user device is in communication with the electrical stimulation device (para 0101); 
Receiving an input from a user, wherein the input comprises a selection of an electrical stimulation plan (para 0101, 0115), wherein the electrical stimulation plan comprises a set of stimulation parameters (para 0115); 
Transmitting the electrical stimulation plan to a processing system associated with the electrical stimulation device (para 0115: “transmit an identifier”); 
At the processing system: 
Checking for each of a set of requests during the stimulation session and based on the electrical stimulation plan (para 0154), wherein the set of requests comprises: 
A first request, wherein the first request comprises a request for a suspension of stimulation (para 0110); 
A second request, wherein the second request comprises an adjustment of at least one of the set of stimulation parameters (para 0045); and 
Determining a modified electrical stimulation plan based on checking for each of the set of requests (para 0115); 
At the electrical stimulation device, providing electrical stimulation based on the modified electrical stimulation plan to the user (para 0116). 
Tyler does not disclose checking for each of the set of requests at a predetermined frequency. 
However, Zaitsu teaches checking for each of the set of requests at a predetermined frequency (para 0051).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method for delivering electrical stimulation of Tyler with the step of checking for each of the set of requests at a predetermined frequency, as taught by Zaitsu, for purpose of easily setting a treatment protocol while preventing mistakes in setting treatments (para 0091).
Tyler in view of Zaitsu does not disclose a third request, wherein the third request comprises a request for sham stimulation.
However, Bikson teaches a third request, wherein the third request comprises a request for sham stimulation (para 0099).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method for delivering electrical stimulation of Tyler in view of Zaitsu a third request, wherein the third request comprises a request for sham stimulation, as taught by Bikson, for purpose of providing a control condition for experimental purposes (para 0099).
Regarding claim 2, Tyler further teaches wherein the processing system is onboard the electrical stimulation device (para 0124).
Regarding claim 3, Tyler further teaches wherein the first request is received from the client application {para OLEG}.
Regarding claim 4, Tyler further teaches wherein the set of stimulation parameters includes a current amplitude (para 0031).
Regarding claim 5, Tyler further teaches wherein in an event that the second request is received, the method further comprises monitoring a contact parameter associated with contact between the electrical stimulation and the user (para 0119).
Regarding claim 6, Tyler further teaches in an event that the contact parameter is below a predetermined threshold, providing a notification to the user at the client application (para 0124, 0134).
Regarding claim 7, Tyler further teaches wherein the first request is checked prior to the second request (para 0034), and wherein the second request is checked prior to the third request (para 0097).
Regarding claim 8, Tyler further teaches checking for a fourth request, wherein the fourth request comprises a second adjustment of the set of stimulation parameters (para 0034).
Regarding claim 9, Tyler further teaches wherein the second adjustment is determined based on a feature of a component of the electrical stimulation device (para 0041-0042).
Regarding claim 11, Tyler, as previously modified, further teaches repeating, at the predetermined frequency within the single stimulation session (para 0134, 0154): updating the modified electrical stimulation plan based on checking for each of the set of requests to determine an updated modified electrical stimulation plan (para 0046, 0146); and at the electrical stimulation device, providing electrical stimulation based on the updated modified electrical stimulation plan (para 0049, 0146).
Regarding claim 12, Tyler further teaches wherein the predetermined frequency is at least once every millisecond (para 0154).
Regarding claim 13, Tyler further teaches providing a visual graphic at the client application, wherein the visual graphic indicates at least one of a set of modified parameters of the modified electrical stimulation plan, wherein in an event that the second request and the third request are received, the visual graphic represents the second request but does not represent the third request (para 0134).
Regarding claim 14, Tyler discloses a method for delivering electrical stimulation to a user through an electrical stimulation device (abstract), the method comprising, during a single stimulation session for a user (para 0134):
At the electrical stimulation device (para 0101), receiving a request for electrical stimulation, wherein the request is associated with an electrical stimulation plan, wherein the electrical stimulation plan comprises a set of stimulation parameters (para 0101, 0115);
At processing system associated with the electrical stimulation device: 
Receiving the electrical stimulation plan (para 0115); 
Checking for each of a set of requests (para 0154), wherein the set of requests comprises: 
A first request, wherein the first request comprises a request for a suspension of stimulation (para 0110); 
Second request, wherein the second request comprises an adjustment of at least one of the set of stimulation parameters (para 0045); 
Determining a modified electrical stimulation plan based on checking for each of the set of requests (para 0115); 
At the electrical stimulation device, providing electrical stimulation based on the modified electrical stimulation plan to the user (para 0116).
Tyler does not disclose checking for each of the set of requests at a predetermined frequency.
However, Zaitsu teaches checking for each of the set of requests at a predetermined frequency (para 0051).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method for delivering electrical stimulation of Tyler with the step of checking for each of the set of requests at a predetermined frequency, as taught by Zaitsu, for purpose of easily setting a treatment protocol while preventing mistakes in setting treatments (para 0091).
Tyler in view of Zaitsu does not disclose a third request, wherein the third request comprises a request for sham stimulation.
However, Bikson teaches a third request, wherein the third request comprises a request for sham stimulation (para 0099).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method for delivering electrical stimulation of Tyler in view of Zaitsu third request, wherein the third request comprises a request for sham stimulation, as taught by Bikson, for purpose of providing a control condition for experimental purposes (para 0099).
Regarding claim 15, Tyler further teaches wherein the processing system is onboard the electrical stimulation device (para 0124).
Regarding claim 16, Tyler further teaches wherein in an event that the second request is received, the method further comprises monitoring a contact parameter associated with contact between the electrical stimulation and the user (para 0119).
Regarding claim 17, Tyler further teaches in an event that the contact parameter is below a predetermined threshold, providing a notification to the user at the client application (para 0124, 0134), wherein the user device is in communication with the electrical stimulation device (para 0116).
Regarding claim 18, Tyler further teaches wherein the first request is checked prior to the second request (para 0034), and wherein the second request is checked prior to the third request (para 0097).
Regarding claim 19, Tyler further teaches checking for a fourth request, wherein the fourth request comprises a second adjustment of the set of stimulation parameters (para 0034). 
Regarding claim 20, Tyler further teaches wherein the second adjustment is determined based on a feature of a component of the electrical stimulation device (para 0041-0042).
Regarding claim 21, Tyler further teaches wherein the predetermined frequency is at least once every millisecond (para 0154).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tyler in view Zaitsu and Bikson, as applied to claim 1 above, and further in view of US 2019/0111255 to Errico et al., hereinafter Errico.
Regarding claim 10, Tyler discloses the limitations of claim 9, but does not disclose wherein the component comprises a digital-to-analog converter.
However, Errico teaches wherein the component comprises a digital-to-analog converter (para 0112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the component of Tyler wherein it comprises a digital- to- analog converter, as taught by Errico, for purpose of operating the system by typing or otherwise providing instructions for the control unit at a device such as a keyboard or touch screen and view the results on a device such as the system’s computer monitor or display screen, or direct the results to a printer, modem, and/or storage disk (para 0112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE C KALINOCK/Examiner, Art Unit 3792                      

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792